UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 15-2087


In Re: MARC R. LABGOLD,

                Debtor.

-----------------------

MARC R. LABGOLD,

                Plaintiff - Appellant,

          v.

JUDY A. ROBBINS, Office of the U.S. Trustee – Region 4,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:15-cv-00123-GBL-IDD)


Submitted:   March 31, 2016                 Decided:   April 5, 2016


Before SHEDD, DUNCAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard W. Driscoll, DRISCOLL & SELTZER, PLLC, Alexandria,
Virginia, for Appellant. Ramona D. Elliott, Deputy Director, P.
Matthew   Sutko,  Associate  General   Counsel,  John  Postulka,
DEPARTMENT OF JUSTICE, Washington, D.C.; Judy A. Robbins, United
States Trustee for Region 4, Joseph A. Guzinski, Assistant
United States Trustee, Bradley D. Jones, DEPARTMENT OF JUSTICE,
Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Marc R. Labgold appeals from the district court’s order

affirming the bankruptcy court’s order finding that he, within

one year of filing his bankruptcy petition, transferred a parcel

of real property with the intent to hinder, delay, or defraud

his creditors and denying him a discharge pursuant to 11 U.S.C.

§ 727(a)(2)(A) (2012).         We have reviewed the parties’ arguments

and the record submitted on appeal and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.    Labgold v. Robbins, No. 1:15-cv-00123-GBL-IDD (E.D. Va.

Aug. 14, 2015).          We dispense with oral argument because the

facts    and   legal    contentions    are   adequately   presented    in   the

materials      before   this   court   and   argument   would   not   aid   the

decisional process.

                                                                      AFFIRMED




                                        3